Citation Nr: 1820924	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.   12-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a December 2008 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in April 2017.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in September 2017 to afford the Veteran an examination for his claimed bilateral hearing loss disability.  In October 2017, the Veteran was provided a VA examination.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a). 

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he experienced hearing loss as a result of his service.  

Medical evidence of record includes service treatment records and VA examinations.  The record includes the results of inservice and postservice audiograms.  Service treatment records are silent for any diagnosis of hearing loss.

An October 1986 enlistment examination revealed that the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
10
0
5
10
0

A January 1987 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
10
10
10
5
10

A November 1987 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
5
LEFT
15
10
10
15
15

A December 1988 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
5
LEFT
20
15
20
15
10


A May 11, 1989 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
15
10
LEFT
25
20
20
15
0

A May 12, 1989 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
10
LEFT
25
15
15
15
15

A May 16, 1989 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
15
15
10
15
5

A November 1990 VA DD Form 2216 Reference Audiogram revealed that, the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
0
LEFT
20
15
15
5
0

A December 1990 separation examination revealed that the Veteran underwent an audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
0
LEFT
20
15
10
10
10

In May 2009, the Veteran was afforded a VA audiological examination.  The Veteran indicated that during service he was an operations specialist.  The Veteran reported that after his active service he was a correctional officer.  The examiner indicated that the Veteran reported that his condition started about 10 years ago.  He denied any specific event.  The Veteran underwent an audiogram, puretone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
25
20
20
25
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 in the left ear.  The Veteran was diagnosed with right ear normal to mild sensorineural hearing loss with normal middle ear function and left ear normal to mild sensorineural hearing loss with normal middle ear function.  The Veteran's C-file and service records were not sent for review.  She indicated without the C-file she was not able to provide an opinion about the cause of the Veteran's hearing loss.  She indicated once the records were reviewed she would be able to provide an opinion.

In September 2009, a medical opinion was provided of the etiology of the Veteran's claim.  The examiner indicated that the enlistment and discharge testing revealed normal hearing bilaterally.  Once the exposure to noise was discontinued, there was no significant further progression of hearing loss as a result of the noise exposure.  It was in the examiner's opinion that the military noise exposure did not contribute to the Veteran's very mild high frequency hearing loss.

In October 2017, the Veteran was afforded another VA audiological examination.  The Veteran reported that his hearing was getting worse.  He indicated that he had to ask people to repeat themselves and he heard the wrong things.  He reported that he kept the volume on the television up really loud.  The examiner noted that she reviewed the Veteran's file, interviewed the Veteran in-person, and reviewed the Veteran's military history.  She indicated that the Veteran's response reliability was deemed poor.  There were many inconsistencies noted during the examination.  The examiner noted non-organic hearing loss was suspected.  The Veteran was able to have a conversation at a normal level with little to no issue.  The Veteran's puretone average was around 65 in the right ear and 75 in the left ear and speech recognition threshold were at 45db and 50db.  The Veteran was reinstructed at a 75db level and asked if he could understand directions, which he stated he could.  There were repeated attempts made to find consistent results.  The examiner indicated that responses were still inconsistent and elevated. The Veteran's audiometric findings revealed that he had bilateral hearing loss for VA purposes.  However, she noted that the examination was not valid for rating purposes, due to the inconsistencies seen between the speech recognition thresholds and puretone averages and the Veteran having normal reflexes.  The examiner indicated she did not feel comfortable reporting these results as accurate.  

The Board notes that the October 2017 VA audiometric findings show a hearing loss disability for VA purposes.  However, the VA examiner commented that the audio findings were not valid for rating purposes, due to the inconsistencies seen between the speech recognition thresholds and puretone averages and the Veteran having normal reflexes.  The Veteran did not cooperate and the examiner was unable to determine if he has hearing loss for VA purposes.  The Board finds that the recent October 2017 examination does not include valid findings.  

Given the medical evidence of record, to include audiological examinations found in VA examinations, the Board finds that the Veteran's bilateral hearing loss has not reached the level of disability for VA purposes outlined in 38 C.F.R. § 3.385.  His auditory threshold results for the relevant frequencies have consistently measured less than 40 decibels, the thresholds for at least three of the relevant frequencies have consistently measured less than 26 decibels, and the speech recognition scores for the Maryland CNC Test have consistently measured not less than 94 percent.  Id.  There is no probative evidence of hearing loss for VA purposes.

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes.  See 38 C.F.R. § 3.385. 

The Board also notes that the record does not contain any audiometric evidence of a bilateral ear hearing loss disability at any point during the appeal.  As such, the Veteran does not have a current disability under the law, and as a result, service connection for a bilateral hearing loss disability cannot be granted.  Brammer, 3 Vet. App. at 223.

Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted.  See 38 C.F.R. §§ 3.307 , 3.309; Brammer, 3 Vet. App. 223; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the bilateral hearing loss claim is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


